DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of claims 1-14 in the reply filed on 11/18/2021 is acknowledged.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/10/2020, 3/25/2021 and 9/30/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections

Claim 7 is objected to because of the following informalities: “at least one board-to-board connector” in lines 1 and 3 should be “the at least one board-to-board connector”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: claim 10 currently depends on itself. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “the spacer” in line 11 should be “the at least one spacer”. Appropriate correction is required.
Claim 38 is objected to because of the following informalities: “the blackplane board” in line 1 should be “the backplane board”. Appropriate correction is required.
Claim 39 is objected to because of the following informalities: “at least one of a an at least one board-to-board connector” in the 4th and 5th to last lines should be “at least one of . Appropriate correction is required.
Claim 46 is objected to because of the following informalities: “the printed circuit board assembly” in lines 1-2 should be "the printed circuit board housing assembly". Appropriate correction is required.
Claim 48 is objected to because of the following informalities: "at least one board-to-board connector” in line 1 and 3 should be “the at least one board-to-board connector”. Appropriate correction is required.
Claim 50 is objected to because of the following informalities: this claim does not have a period at the end. Appropriate correction is required.
Claim 50 is objected to because of the following informalities: “the least one electronic component” in the 2nd line should be “the at least one electronic component”. Appropriate correction is required.
Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 37, 50, 52-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 52 recites the limitation “wherein the acceleration load of launch is applied to a launch vehicle in compression”. It appears the applicant is trying to say that the vehicle experiences compression during launch and this compression is due to the sudden acceleration during launch based on reviewing the specification. Is this interpretation correct? This is not currently apparent with the way this claim is written. 
Claim 13, 14 recites the limitation "the support structure” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the vertical side walls” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "the structural reinforcement” in lines 1, 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 53, 54 recites the limitation "the support structure” in lines 1,2. There is insufficient antecedent basis for this limitation in the claim.	Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1-3, 5-9, 12, 35, 37, 39, 40, 41, 43, 44, 46-49, 52 are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 9,273,943) in view of Gilley (US 9,589,598) and further in view of Burd (High-G Ruggedization Methods for Gun Projectile Electronics – see attached). Re claim 1:	Poulsen discloses a ruggedized, mass-efficient avionics assembly for use on kinetically launched vehicles (outer housing 20 for use on payload 30 which is onboard a gun-launched projectile 10; this payload is a satellite according to col. 8, line 47-50; this outer housing is ruggedized since it is made from durable, rigid material according to col. 4, lines 4-10) that is configured to withstand a static or quasi-static acceleration load during a kinetic launch of at least 5,000 times Earth's gravity (the outer housing 20 is constructed from the durable, rigid material to withstand 10,000 times Earth’s gravity according to col. 7, lines 20-40).	Poulsen does not explicitly disclose the avionics assembly comprising: 		a plurality of printed circuit boards in parallel to each other mounted with an at least one electronic component, wherein the plurality of printed circuit boards are configured to be aligned in parallel to an acceleration vector; 	a plurality of constraining elements that hold an at least one vertical edge of the plurality of printed circuit boards, the plurality of constraining elements being supported (everything in 10 other than 18 and 14D in fig. 2; col. 3, line 58 – col. 4, line 4, abstract) comprising: 		a plurality of printed circuit boards (12’s in fig. 1, 2 all have boards 50 in fig. 4A; col. 3, line 58 – col. 4, line 4; abstract; col. 4, line 58 – col. 5, line 2) in parallel to each other (these boards are parallel to each other in fig. 1, 2) mounted with an at least one electronic component (FPGA’s shown in fig. 5; col. 5, line 60 – col. 6, line 6); 	a plurality of constraining elements (15A and 15B in fig. 2; col. 4, lines 5-14) that hold an at least one vertical edge of the plurality of printed circuit boards (15A and 15B hold on to the outer edges of the 50’s in fig. 1; fig. 4A can be oriented so that these edges are vertical), the plurality of constraining elements being supported by a structure (grid like structure of 14A and 14B in fig. 2) composed of an at least one high specific strength and/or stiffness material (14A and 14B are made of aluminum alloy; col. 4, lines 5-14); and 	an at least one board-to-board connection configured to facilitate communication between the plurality of printed circuit boards through at least one of an at least one board-to-board connector (backplane 16 in fig. 5 provides signal interconnections between boards 50’s according to the col. 1, line 65 – col. 2, line 2; the board-to-board connectors are shown by the arrows between 50 and 16 in fig. 5; the FPGA’s of the boards are connected to the backplane with connectors similar to 52A, 52B, 52C in fig. 3 according to col. 6, line 7-12), or an at least one flexible printed circuit board joint.	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the avionics assembly of Poulsen  wherein the avionics assembly comprising: a plurality of printed circuit boards in parallel to each other mounted with an at least one electronic component; a plurality of constraining elements that hold an at least one vertical edge of the plurality of printed circuit boards, the plurality of constraining elements being supported by a structure composed of an at least one high specific strength and/or stiffness material; and an at least one board-to-board connection configured to facilitate communication between the plurality of printed circuit boards through at least one of an at least one board-to-board connector, or an at least one flexible printed circuit board joint as taught by Gilley, in order to have circuit boards and electronic components that provide processing capability to the satellite and also to provide additional protection to the circuit boards and electronic components for when they are subjected to shock and vibration.	The modified Poulsen does not explicitly disclose wherein the plurality of printed circuit boards are configured to be aligned in parallel to an acceleration vector.the printed circuit board is configured to be aligned in parallel to an acceleration vector (the PCB mentioned in the paragraph above figure 7 on page 1136 is oriented parallel with the direction of setback acceleration).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the avionics assembly of the modified Poulsen wherein the plurality of printed circuit boards are configured to be aligned in parallel to an acceleration vector as taught by Burd, in order to reduce board deflection: board deflection stresses larger parts and causes lead separation and part pop-off (paragraph above fig. 7 on page 1136; Burd).	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 39:	Poulsen discloses a method for providing ruggedized avionics assemblies for use on kinetically launched satellites and spacecrafts (outer housing 20 for use on payload 30 which is onboard a gun-launched projectile 10; this payload is a satellite according to col. 8, line 47-50; this outer housing is ruggedized since it is made from durable, rigid material according to col. 4, lines 4-10) to withstand static (the outer housing 20 is constructed from the durable, rigid material to withstand 10,000 times Earth’s gravity according to col. 7, lines 20-40), the method comprising:	mounting the avionics assembly to a satellite or spacecraft's primary structure (outer housing 20 is mounted to payload 30 in fig. 2B; the payload is a satellite according to col. 8, line 47-50; col. 7, lines 20-40).	Poulsen does not explicitly disclose the method comprising:	mounting electronic components to a plurality of printed circuit boards; 	inserting the plurality of printed circuit boards into a plurality of constraining elements, the plurality of circuit boards in parallel to each other, and aligned in parallel to an acceleration vector; 	connecting the plurality of printed circuit boards through at least one of a an at least one board-to-board connector and an at least one flexible printed circuit board joint, for communication and power signals.	Gilley discloses the method comprising:	mounting electronic components (FPGA’s shown in fig. 5; col. 5, line 60 – col. 6, line 6) to a plurality of printed circuit boards (12’s in fig. 1, 2 all have boards 50 in fig. 4A; col. 3, line 58 – col. 4, line 4; abstract; col. 4, line 58 – col. 5, line 2); 	inserting the plurality of printed circuit boards (50’s in fig. 4A) into a plurality of constraining elements (15A and 15B in fig. 2; col. 4, lines 5-14), the plurality of circuit boards in parallel to each other (these boards are parallel to each other in fig. 1, 2);(backplane 16 in fig. 5 provides signal interconnections between boards 50’s according to the col. 1, line 65 – col. 2, line 2; the board-to-board connectors are shown by the arrows between 50 and 16 in fig. 5; the FPGA’s of the boards are connected to the backplane with connectors similar to 52A, 52B, 52C in fig. 3 according to col. 6, line 7-12).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing ruggedized avionics assemblies for use on kinetically launched satellites and spacecrafts of Poulsen wherein the method comprising: mounting electronic components to a plurality of printed circuit boards; inserting the plurality of printed circuit boards into a plurality of constraining elements, the plurality of circuit boards in parallel to each other, and aligned in parallel to an acceleration vector; connecting the plurality of printed circuit boards through at least one of a an at least one board-to-board connector and an at least one flexible printed circuit board joint, for communication and power signals joint as taught by Gilley, in order to have circuit boards and electronic components that provide processing capability to the satellite and also to provide additional protection to the circuit boards and electronic components for when they are subjected to shock and vibration. 	The modified Poulsen does not explicitly disclose the plurality of circuit boards the printed circuit board is aligned in parallel to an acceleration vector (the PCB mentioned in the paragraph above figure 7 on page 1136 is oriented parallel with the direction of setback acceleration).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Poulsen wherein the plurality of circuit boards aligned in parallel to an acceleration vector as taught by Burd, in order to reduce board deflection: board deflection stresses larger parts and causes lead separation and part pop-off (paragraph above fig. 7 on page 1136; Burd). 	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 43:	Poulsen discloses an assembly configured to withstand a static or quasi-static acceleration load during a kinetic launch of at least 5,000 times Earth's gravity (the outer housing 20 with payload 30 onboard gun-launched projectile 10; this payload is a satellite according to col. 8, line 47-50; the outer housing is constructed from a durable, rigid material to withstand 10,000 times Earth’s gravity according to col. 7, lines 20-40).	Poulsen does not explicitly disclose wherein the assembly is a printed circuit board housing assembly comprising: 	a plurality of printed circuit boards in parallel to each other mounted with an at least one electronic component, wherein the plurality of printed circuit boards are configured to be aligned in parallel to an acceleration vector, and wherein the at least one electronic component is structurally reinforced;	a plurality of constraining elements that hold an at least one vertical edge of the plurality of printed circuit boards, the plurality of constraining elements being supported by a structure composed of an at least one high specific strength and/or stiffness material; - 11 -9328US/9328/SPIN	an at least one vertical wall that the plurality of constraining elements are integrated into, to constrain the plurality of printed circuit boards from buckling under an in-plane compression load; and 	an at least one board-to-board connection configured to facilitate communication between the plurality of printed circuit boards through at least one of an at least one board-to-board connector, or an at least one flexible printed circuit board joint.	Gilley discloses wherein the assembly is a printed circuit board housing assembly (everything in 10 other than 18 and 14D in fig. 2; col. 3, line 58 – col. 4, line 4, abstract) comprising: 	a plurality of printed circuit boards (12’s in fig. 1, 2 all have boards 50 in fig. 4A; col. 3, line 58 – col. 4, line 4; abstract; col. 4, line 58 – col. 5, line 2) in parallel to each other (these boards are parallel to each other in fig. 1, 2) mounted with an at least one electronic component (FPGA’s shown in fig. 5; col. 5, line 60 – col. 6, line 6), and wherein the at least one electronic component is structurally reinforced (all FPGA’s that are part of board 50 are structurally reinforced when the board 50 is placed within chassis 14 since 14 provides structural integrity to all of the boards in fig. 1); 	a plurality of constraining elements (15A and 15B in fig. 2; col. 4, lines 5-14) that hold an at least one vertical edge of the plurality of printed circuit boards (15A and 15B hold on to the outer edges of the 50’s in fig. 1; fig. 4A can be oriented so that these edges are vertical), the plurality of constraining elements being supported by a structure (grid like structure of 14A and 14B in fig. 2) composed of an at least one high specific strength and/or stiffness material (14A and 14B are made of aluminum alloy; col. 4, lines 5-14); - 11 -9328US/9328/SPIN	an at least one vertical wall (14A and 14B in fig. 2; col. 4, lines 5-14) that the plurality of constraining elements are integrated into (15A and 15B are integrated into 14A and 14B respectively in fig. 2), to constrain the plurality of printed circuit boards from buckling under an in-plane compression load (14A and 14B constrains the boards from buckling under a compression load from the setback acceleration/force when 10 is launched into orbit; col. 1, lines 19-35); and 	an at least one board-to-board connection configured to facilitate communication (backplane 16 in fig. 5 provides signal interconnections between boards 50’s according to the col. 1, line 65 – col. 2, line 2; the board-to-board connectors are shown by the arrows between 50 and 16 in fig. 5; the FPGA’s of the boards are connected to the backplane with connectors similar to 52A, 52B, 52C in fig. 3 according to col. 6, line 7-12), or an at least one flexible printed circuit board joint.	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Poulsen wherein the assembly is a printed circuit board housing assembly comprising: a plurality of printed circuit boards in parallel to each other mounted with an at least one electronic component, and wherein the at least one electronic component is structurally reinforced; a plurality of constraining elements that hold an at least one vertical edge of the plurality of printed circuit boards, the plurality of constraining elements being supported by a structure composed of an at least one high specific strength and/or stiffness material; an at least one vertical wall that the plurality of constraining elements are integrated into, to constrain the plurality of printed circuit boards from buckling under an in-plane compression load; and an at least one board-to-board connection configured to facilitate communication between the plurality of printed circuit boards through at least one of an at least one board-to-board connector, or an at least one flexible printed circuit board joint as taught by Gilley, in order to have circuit boards and electronic components that provide processing capability to the satellite and also to provide additional protection to the printed circuit board is configured to be aligned in parallel to an acceleration vector (the PCB mentioned in the paragraph above figure 7 on page 1136 is oriented parallel with the direction of setback acceleration).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of the modified Poulsen wherein the plurality of printed circuit boards are configured to be aligned in parallel to an acceleration vector as taught by Burd, in order to reduce board deflection: board deflection stresses larger parts and causes lead separation and part pop-off (paragraph above fig. 7 on page 1136; Burd). 	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 2 and 44:	Poulsen does not explicitly disclose wherein the at least one high specific strength and/or stiffness material comprises aluminum, titanium, magnesium, beryllium, silicon carbide or carbon fiber composite.	Gilley discloses wherein the at least one high specific strength and/or stiffness material comprises aluminum, titanium, magnesium, beryllium, silicon carbide or carbon fiber composite (14A and 14B are made of aluminum alloy; col. 4, lines 5-14).Re claim 3:	Poulsen discloses wherein the plurality of constraining elements are integrated into an at least one vertical wall (15A and 15B are integrated into 14A and 14B respectively in fig. 2; col. 4, lines 5-14) to constrain the plurality of printed circuit boards from buckling under an in-plane compression load (14A and 14B constrains the boards from buckling under a compression load from the setback acceleration/force when 10 is launched into orbit; col. 1, lines 19-35).Re claim 5:	Poulsen does not explicitly disclose wherein the avionics assembly is mounted perpendicularly to a horizontal support surface.	Gilley disclose wherein the avionics assembly (everything in 10 other than 18 and 14D in fig. 2; col. 3, line 58 – col. 4, line 4, abstract) is mounted perpendicularly (surface of 18 in fig. 2).Re claim 6 and 47:	The modified Poulsen does not explicitly disclose wherein a substrate of the printed circuit board comprises an at least one material with a higher specific stiffness than traditional FR-4 composite.	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the avionics assembly of the modified Poulsen wherein a substrate of the printed circuit board comprises an at least one material with a higher specific stiffness than traditional FR-4 composite in order for the substrate to withstand the shock from the sudden acceleration during launch, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416. Re claim 7 and 48:	Poulsen does not explicitly disclose wherein at least one board-to-board connector is mounted to the plurality of printed circuit boards and at least one board-to-board connector is mounted to a backplane board.	Gilley discloses wherein at least one board-to-board connector is mounted to the plurality of printed circuit boards and at least one board-to-board connector is mounted (the FPGA’s of the boards are connected to the backplane 16 with connectors similar to 52A, 52B, 52C in fig. 3 according to col. 6, line 7-12). Re claim 8 and 49:	Poulsen does not explicitly disclose wherein the backplane board rests on top of a horizontal support surface.	Gilley discloses wherein the backplane board (16 in fig. 2; col. 4, lines 15-20) rests on top of a horizontal support surface (top of support surface of 18 in fig. 2; col. 4, lines 15-20).Re claim 9:	Poulsen does not explicitly disclose wherein the at least one electronic component is structurally reinforced.	Gilley discloses wherein the at least one electronic component is structurally reinforced (all FPGA’s that are part of board 50 are structurally reinforced when the board 50 is place within chassis 14 since 14 provides structural integrity to all of the boards in fig. 1).Re claim 12 and 52 (best understood):	 The modified Poulsen discloses wherein the acceleration load of launch is (during launch, projectile 10 is subjected to compression due to the rapid acceleration when it is fired from a gun barrel; col. 6, line 61 – col. 7, line 40).Re claim 35:	Poulsen does not explicitly disclose wherein the plurality of circuit boards are slidably inserted into the plurality of constraining elements.	Gilley discloses wherein the plurality of circuit boards (boards 50 in fig. 4A) are slidably inserted (fig. 1, 2, 10) into the plurality of constraining elements (15A and 15B in fig. 2; col. 4, lines 5-14).Re claim 37:	Poulsen does not explicitly disclose wherein the vertical side walls are mounted to a horizontal support surface.	Gilley disclose wherein the vertical side walls (14A and 14B in fig. 2; col. 4, lines 5-14) are mounted to a horizontal support surface (surface of 14D in fig. 2).Re claim 40:	Poulsen does not explicitly disclose where the constraining elements are slotted structures.(15A and 15B in fig. 2 form slots according to col. 4, lines 5-14).Re claim 41:	Poulsen does not explicitly disclose where the plurality of constraining elements are supported by a structure composed of at least one high specific strength and/or stiffness material.	Gilley discloses where the plurality of constraining elements (15A and 15B in fig. 2; col. 4, lines 5-14) are supported by a structure (grid like structure of 14A and 14B in fig. 2) composed of at least one high specific strength and/or stiffness material (14A and 14B is made of aluminum alloy; col. 4, lines 5-14).Re claim 46:	 Poulsen does not explicitly disclose wherein the printed circuit board assembly is mounted perpendicularly to a horizontal support surface.	Gilley discloses wherein the printed circuit board assembly (everything in 10 other than 18 and 14D in fig. 2; col. 3, line 58 – col. 4, line 4, abstract) is mounted perpendicularly to a horizontal support surface (surface of 18 in fig. 2).
Claims 4, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 9,273,943) and Gilley (US 9,589,598) in view of Burd (High-G  as applied to claims 1, 43 above, and further in view of Krumweide (US 5,471,367).Re claim 4 and 45:	The modified Poulsen does not explicitly disclose wherein the at least one vertical wall has a triangularized structure.	Krumweide discloses wherein the at least one vertical wall has a triangularized structure (vertical wall 810 has a triangularized structure in fig. 8A).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the avionics assembly of the modified Poulsen wherein the at least one vertical wall has a triangularized structure as taught by Krumweide, in order to make the vertical wall rigid while also saving material and therefore weight. 
Claims 10, 42, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 9,273,943) and Gilley (US 9,589,598) in view of Burd (High-G Ruggedization Methods for Gun Projectile Electronics – see attached) as applied to claims 1, 43 above, and further in view of Granitzki (High-G Survivability of an unpotted onboard recorder).Re claim 10 (For examination purposes, claim 10 depends from claim 1):(underfill material is applied to PCB component to increase adhesion to the PCB; top paragraph on page 6).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the avionics assembly of the modified Poulsen wherein the at least one electronic component is structurally reinforced using underfill or staking techniques as taught by Granitzki, in order to make sure the electronic components do not become detached from their corresponding printed circuit boards during launch. Re claim 42:	The modified Poulsen does not explicitly disclose further comprising: reinforcing structurally, the electronic components using underfill or staking.	Granitzki discloses further comprising: reinforcing structurally, the electronic components using underfill or staking (underfill material is applied to PCB component to increase adhesion to the PCB; top paragraph on page 6).	Thus it would have been obvious to one having ordinary skill in the art before the Re claim 50:	The modified Poulsen does not explicitly disclose wherein the structural reinforcement of the least one electronic component is by using underfill or staking techniques	Granitzki discloses wherein the structural reinforcement of the least one electronic component is by using underfill or staking techniques (underfill material is applied to PCB component to increase adhesion to the PCB; top paragraph on page 6).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the avionics assembly of the modified Poulsen wherein the structural reinforcement of the least one electronic component is by using underfill or staking techniques as taught by Granitzki, in order to make sure the electronic components do not become detached from their corresponding printed circuit boards during launch.
Claims 11, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 9,273,943) and Gilley (US 9,589,598) in view of Burd (High-G Ruggedization Methods for Gun Projectile Electronics – see attached) as applied to claims 1, 43 above, and further in view of Yaney (US 10,059,472 – applicant admitted prior art mentioned in para. 0024 of the present invention).Re claim 11 and 51:	The modified Poulsen does not explicitly disclose wherein the kinetic launch is via a centripetal launcher.	Yaney discloses wherein the kinetic launch is via a centripetal launcher (100 in fig. 1 is a centripetal launcher since it accelerates a projectile in a circular motion until it reaches a desired launch speed according to the abstract).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the avionics assembly of the modified Poulsen wherein the kinetic launch is via a centripetal launcher as taught by Yaney, in order to rely on a reusable system to launch projectiles that is cost-effective and fuel-efficient.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 9,273,943) and Gilley (US 9,589,598) in view of Burd (High-G Ruggedization Methods for Gun Projectile Electronics – see attached) as applied to claim 1 above, and Roulo (US 2006/0282724).Re claim 38:	The modified Poulsen does not explicitly disclose wherein the blackplane board comprises copper traces to provide a communications and power interface.	Roulo discloses wherein the blackplane board (100 in fig. 1; para. 0017, 0018) comprises traces to provide a communications and power interface (113 and 112 are signal and power traces for PCI bus 111 in fig. 1; para. 0017, 0018).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the avionics assembly of the modified Poulsen wherein the blackplane board comprises traces to provide a communications and power interface as taught by Roulo, in order for the separate interfaces of the backplanes to be interconnected and allow communication between the printed circuit boards that are connected to these interfaces.	The further modified Poulsen does not explicitly disclose wherein the traces are copper traces.	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the avionics assembly of the further modified Poulsen wherein the traces are copper traces in order to provide an In re Leshin, 125 USPQ 416.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 9,273,943) and Gilley (US 9,589,598) in view of Burd (High-G Ruggedization Methods for Gun Projectile Electronics – see attached) as applied to claim 1 above, and further in view of Judd (US 2015/0367964).Re claim 36:	The modified Poulsen does not explicitly disclose wherein the avionics assembly is enclosed by an enclosure, the enclosure able to protect the avionics assembly from radiation or control it thermally. 	Judd discloses wherein the avionics assembly (220 in fig. 2A; para. 0023) is enclosed by an enclosure (enclosure formed by 210, 222, 224, 226, 228 and 230 in fig. 2A; para. 0021, 0022 and para. 0026 which states that panels 222, 224, 226, 228 close), the enclosure able to protect the avionics assembly from radiation or control it thermally (panels 222, 224, 226, 228 shield against radiation according to para. 0023).	Thus it would have been obvious to one having ordinary skill in the art before the .
Claims 13 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 9,273,943) and Gilley (US 9,589,598) in view of Burd (High-G Ruggedization Methods for Gun Projectile Electronics – see attached) as applied to claim 1 above, and further in view of Suresh (US 2018/0079149).Re claim 13 and 53:	The modified Poulsen does not explicitly disclose wherein the support structure is designed using topology optimization methods.	Suresh discloses wherein the support structure is designed using topology optimization methods (para. 0005).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the avionics assembly of the modified Poulsen wherein the support structure is designed using topology optimization methods as taught by Suresh, in order to increase the performance of the support .
Claims 14 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 9,273,943) and Gilley (US 9,589,598) in view of Burd (High-G Ruggedization Methods for Gun Projectile Electronics – see attached) as applied to claim 1 above, and further in view of Engelhardt (US 2018/0124953).
Re claim 14 and 54:	The modified Poulsen does not explicitly disclose wherein the support structure is 3D printed.	Engelhardt discloses wherein the support structure (58 in fig. 2; para. 0031) is 3D printed (para. 0031).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the avionics assembly of the modified Poulsen wherein the support structure is 3D printed as taught by Engelhardt, in order to cost-effectively manufacture shapes that may be difficult to product with other methods.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to : 
US 6,243,273 – is considered patent because this application describes a backplane with copper traces.
WO 03/048674 – is considered pertinent because this publication describes an electronic card rack of radial panels inside an outer casing.
US 2016/0205814 – is considered pertinent because this application describes an aerospace system with stackable modules.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday and Thursday 900AM – 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Zhengfu J Feng/                                                      Examiner, Art Unit 2835                                              March 4, 2022   

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835